--------------------------------------------------------------------------------

Exhibit 10.12


FIRST AMENDMENT


THIS FIRST AMENDMENT (this “Amendment”) is made as of November 14, 2018 by and
among KKR Capital Markets Holdings L.P., a Delaware limited partnership
(“KCMH”), KKR Corporate Lending LLC, a Delaware limited liability company (“KCL
U.S.”), KKR Corporate Lending (CA) LLC, a Delaware limited liability company
(“KCL C.A.”), KKR Corporate Lending (TN) LLC, a Delaware limited liability
company (“KCL T.N.”), and KKR Corporate Lending (UK) LLC, a Delaware limited
liability company (“KCL U.K.”; and together with KCMH, KCL U.S., KCL C.A. and
KCL U.K., collectively, the “Borrowers” and individually each a “Borrower”), the
Majority Lenders party to the Existing Credit Agreement (as defined below), and
Mizuho Bank, Ltd., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement
as modified by this Amendment.


W I T N E S S E T H:


WHEREAS, the Borrowers, the Majority Lenders and the Administrative Agent are
parties to that certain 364-Day Revolving Credit Agreement dated June 28, 2018
(the “Existing Credit Agreement”, and as amended pursuant to this Amendment
hereinafter referred to as the “Credit Agreement”);


WHEREAS, the Borrowers have requested that the Lenders party hereto agree to
amend the Existing Credit Agreement in certain respects as hereinafter set
forth;


WHEREAS, Section 9.01(a) of the Existing Credit Agreement provides that the
Existing Credit Agreement may be amended by the Borrowers and the Majority
Lenders;


WHEREAS, the Lenders party hereto and listed on the signature pages hereof have
agreed to such amendments on the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


I.          Amendment to the Existing Credit Agreement. Effective as of the
Amendment Effective Date (as defined below), the definition of “Eurocurrency
Rate” appearing in Section 1.01 of the Agreement shall be amended by inserting
the following proviso at the end thereof: “provided, further, that if the
Eurocurrency Rate determined as provided above with respect to any Eurocurrency
Loan for any Interest Period would be less than 0% per annum, then the
Eurocurrency Rate with respect to such Eurocurrency Loan for such Interest
Period shall be deemed to be 0% per annum”.


II.          Conditions of Effectiveness. This Amendment shall become effective
on the date that each of the following conditions is met or waived (the
“Amendment Effective Date”):


(a)          The Administrative Agent shall have received counterparts of this
Amendment executed by each Borrower and the Majority Lenders.


(b)         As of the Amendment Effective Date, immediately before and after
giving effect to this Amendment, the representations and warranties of each
Borrower set forth in the Loan Documents shall be true and correct in all
material respects on and as of the Amendment Effective Date with the same effect
as though made on and as of the Amendment Effective Date; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided further that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on and as of the Amendment Effective Date or on such
earlier date, as the case may be.


1

--------------------------------------------------------------------------------

(c)          As of the Amendment Effective Date, immediately before and after
giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.


III.          Representations and Warranties


(a)          To induce the other parties hereto to enter into this Amendment,
the Borrowers represent and warrant to each of the Lenders and the
Administrative Agent, as of the Amendment Effective Date and after giving effect
to the transactions and amendments to occur on the Amendment Effective Date,
this Amendment has been duly authorized, executed and delivered by each of the
Borrowers and constitutes, and the Existing Credit Agreement, as amended hereby
on the Amendment Effective Date, will constitute, its legal, valid and binding
obligation, enforceable against the Borrowers and in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


(b)          Immediately before and after giving effect to this Amendment, the
representations and warranties of each Borrower set forth in the Loan Documents
shall be true and correct in all material respects on and as of the Amendment
Effective Date with the same effect as though made on and as of such date,
except to the extent (i) such representations and warranties expressly relate to
an earlier date (in which case such representations and warranties were true and
correct in all material respects as of such earlier date) or (ii) such
representations and warranties are qualified as to “materiality,” “Material
Adverse Effect” or similar language (in which case such representation and
warranties are true and correct in all respects as of the Amendment Effective
Date or as of such earlier date, as the case may be).


(c)         Immediately before and after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing on the Amendment
Effective Date.


IV.          Effect of Amendment.


(a)          Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of, the Lenders or the Administrative Agent under
the Existing Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to establish a
precedent for purposes of interpreting the provisions of the Credit Agreement or
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Amendment shall apply to and be
effective only with respect to the provisions of the Existing Credit Agreement
specifically referred to herein.


(b)          On and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, and each reference to the Credit Agreement, “thereunder”,
“thereof”, “therein” or words of like import in any other Loan Document, shall
be deemed a reference to the Existing Credit Agreement as amended hereby. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.


2

--------------------------------------------------------------------------------

V.          Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York. The provisions of Sections 9.07 and
9.11 of the Existing Credit Agreement shall apply to this Amendment to the same
extent as if fully set forth herein.


VI.        Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of any executed counterpart of a signature page of
this Amendment by facsimile transmission or other electronic means shall be
effective as delivery of a manually executed counterpart hereof.


VII.         Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


VIII.       Successors and Assigns. The consent of any Lender to this Amendment
shall be binding upon such Lender’s successors, assigns and participants
permitted by the Existing Credit Agreement. Further, the provisions of this
Amendment shall be binding and inure to the benefit of, such Lender’s
successors, assigns and participants permitted by the Existing Credit Agreement.


[Signature pages follow]


3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties thereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.



 
KKR CAPITAL MARKETS HOLDINGS L.P.,
 
as a Borrower
       
By:
KKR CAPITAL MARKETS HOLDINGS
   
GP LLC, its general partner
       
By:
/s/ Adam Smith
   
Name: Adam Smith
   
Title: Authorized Signatory
       
KKR CORPORATE LENDING LLC, as a Borrower
       
By:
/s/ Adam Smith
   
Name: Adam Smith
   
Title: Authorized Signatory
       
KKR CORPORATE LENDING (CA) LLC, as a Borrower
       
By:
/s/ Adam Smith
   
Name: Adam Smith
   
Title: Authorized Signatory
       
KKR CORPORATE LENDING (TN) LLC, as a Borrower
       
By:
/s/ Adam Smith
   
Name: Adam Smith
   
Title: Authorized Signatory
       
KKR CORPORATE LENDING (UK) LLC, as a Borrower
       
By:
/s/ Adam Smith
   
Name: Adam Smith
   
Title: Authorized Signatory




--------------------------------------------------------------------------------

 
MIZUHO BANK, LTD.,
 
as Administrative Agent and as a Lender
       
By:
/s/ Raymond Ventura
   
Name: Raymond Ventura
   
Title: Managing Director



[Signature Page to First Amendment]





--------------------------------------------------------------------------------


